      Case: 1:21-cv-03198 Document #: 4 Filed: 06/15/21 Page 1 of 2 PageID #:41




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



 RISEANDSHINE CORPORATION d/b/a
 RISE BREWING

                      Plaintiff,                             CASE NO.: 1:21-cv-3198

        vs.                                                  JURY TRIAL DEMANDED


 PEPSICO, INC.

                      Defendant.




        LOCAL RULE 3.4 NOTICE OF CLAIMS INVOLVING TRADEMARKS

       Pursuant to Local Rule 3.4, Plaintiff Rise Brewing provides the following information to

be used by the Clerk of the Court as required pursuant to 15 U.S.C. § 1116(c):


       1. Name and address of the Plaintiff:

           RisenShine Corporation d/b/a Rise Brewing
           425 Fairfield Ave.
           Stamford, Connecticut, 06902

       2. Name and address of Defendant:

           Pepsico, Inc.
           433 W Van Buren St.
           Chicago, IL 60607

       3. Federal Trademark Registrations involved in litigation:

              a.   5,168,377
              b.   5,333,635
              c.   6,140,084
              d.   5,188,284
     Case: 1:21-cv-03198 Document #: 4 Filed: 06/15/21 Page 2 of 2 PageID #:42




              e. 4,396,118
              f. 6,007,308
              g. 3,253,782


Dated: June 15, 2021                         Respectfully submitted,




                                      By:    /s/ Jason Rosenberg

                                            Jason Rosenberg (Bar No. 6275801)
                                            Jason.Rosenberg@alston.com
                                            Holly Hawkins Saporito (PHV To Be Filed)
                                            Holly.Saporito@alston.com
                                            Emily Welch (PHV To Be Filed)
                                            Emily.Welch@alston.com

                                            ALSTON & BIRD LLP
                                            1201 W. Peachtree Street
                                            Suite 4900
                                            Atlanta, GA 30309
                                            Tel. (404) 881-7000
                                            Fax. (404) 881-7777

                                            Paul Tanck (PHV To Be Filed)
                                            Paul.Tanck@alston.com
                                            90 Park Ave
                                            New York, NY 10016
                                            Tel. (212) 210-9400
                                            Fax. (212) 210-9444

                                            A. Colin Wexler
                                            Colin.Wexler@goldbergkohn.com
                                            Robert D. Leighton
                                            Robert.Leighton@goldbergkohn.com
                                            GOLDBERG KOHN, LTD.
                                            55 E. Monroe St.
                                            Suite 3300
                                            Chicago, IL 60603
                                            (312) 201-4000

                                            Attorneys for Plaintiff, RiseandShine
                                            Corporation d/b/a Rise Brewing




                                        2
